Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 09/14/2022 and 10/25/2020; and IDS filed on 10/27/2020, 08/14/2018, 07/19/2018.
Claims 38-48 have been cancelled.
Claim 30 is drawn to non-elected species.
Claims 29-37 are pending in the instant application.
Claim 30 is withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 29-37) and specie election of “pore diameters being more than about 10 micrometers” in the reply filed on 09/14/2022 is acknowledged.
	Note, claim 30 is drawn to non-elected specie.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/281,660, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosures of the prior-filed applications, Application No. 62/281,660 (filed 01/21/2016) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-ATA 35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/281/660 does not disclose: (1) any pore diameter, such as 10 micrometers; (2) K-peptide or Q-peptide; and (3) storage modulus.
Note, 62/281,660 does not explicit use the term “pores”; however, 62/281,660 does disclose “annealing agent that links the microgel particles together in situ to form a covalently-stabilized scaffold of microgel particles having interstitial spaces therein”, wherein the Examiner interprets “interstitial spaces” as “pores”. 62/281,660 does not disclose any further details on “interstitial spaces”. 
Note, claims 31, 35-36 have an effective filing date of 01/20/2017.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 29, 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No.10,912,860; 10,576,185; 10,668,185. Although the claims at issue are not identical, they are not patentably distinct from each other because recites a method of delivering to living mammalian tissue a covalently-stabilized porous scaffold of spherical microgel particles comprising: (a) delivering to the living mammalian tissue a plurality of flowable, spherical microgel particles comprising diameters between 10 micrometers to 1000 micrometers, the plurality of flowable, spherical microgel particles comprising a cross-linked poly(ethylene glycol) (PEG) backbone polymer cross-linked with a matrix metalloprotease (MMP)-degradable crosslinker and an annealing component comprising K-peptides and Q-peptides and a cell-adhesive peptide comprising RGD; and (b) following delivery in (a) exposing the flowable, spherical microgel particles to an annealing agent comprising Factor XIIIa that links the flowable, spherical microgel particles together via a covalent annealing reaction at points of physical contact between adjacent spherical microgel particles via the K peptides and Q-peptides to form the covalently-stabilized porous scaffold, wherein the covalently-stabilized porous scaffold comprises pores with a median diameter of about 10 to about 35 micrometers into which cells from the living mammalian tissue become integrated within forty-eight hours of exposing in (b) (see US 10,812,860 at claim 1).
The difference between instant application and the patented claims is that the patent claims include additional limitations.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of nonstatutory obviousness-type double patenting.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 29, 31-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim copending Application No. 17/044,058; 17/144,158; 16/077,985; 16/743,700; 16/841,487 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application recites a non-degradable, non-immunogenic microporous hydrogel composition comprising: a collection of flowable hydrogel particles comprising a bioinert polymeric backbone; an annealing component comprising a physiologically-stable, radically polymerizable alkene, wherein the annealing component links the flowable hydrogel particles; and a heparin compound, wherein the microporous hydrogel composition is substantially non-degradable and substantially non-immunogenic (see 17/044,058 at claim 1), further comprising an annealing initiator, wherein activation of the annealing initiator causes annealing of the flowable hydrogel particles to form a scaffold of hydrogel particles having interstitial spaces therein (see claim 15).
The difference between instant application and the patented claims is that the patent claims include additional limitations.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of nonstatutory obviousness-type double patenting.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 31 and 35 recite the newly amended limitation of “the pore diameter is more than about 10 micrometers”, and “a storage modulus between about 10 and about 1000 Pascals”; however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase.  The instant claims now recite limitations which were not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed.  Such limitations recited in the present claims, introduce new concepts and thus violate the written description requirement of the first paragraph of 35 U.S.C. §112.
Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above.  

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is rejected because they do not identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims, such as “storage modulus between about 10 and about 1000 Pascals". It appears from the specification that these claimed functional properties are achieved from specific formulations that contain specific ingredients, such as 4-5% PEG, 3-4 mM MMP crosslinker and 0.5mM RGD (see [0063] and Table 1. This is also evident by the comparison data showing formulations with different ingredients and amounts of ingredients resulted in different functional properties, such as 2,600 Pa (see Table 1). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the structure which makes up the formulation must be clearly and positively specified in order to place one of skill in the art in possession of the claimed tablets with the desired properties. It is precisely this structure that determines the desired properties and without which, one could not replicate the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 32-33, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KHADEMHOSSEINI et al (US 2008/0193536).
KHADEMHOSSEINI teaches hyaluronic acid (HA) microgels (microscale hydrogel; see abstract) capable of assembled into hydrogel assemblies (see abstract; and [0142]), by using HA microgels and uncrosslinked HA, wherein the unreacted acrylate groups, which reads on vinyl unsaturated bond, will allow for crosslinking of adjacent microgels (see [0142]-[0143]), wherein unreacted acrylate groups and unreacted HA acts as annealing agent and annealing component. Additional disclosures include: crosslinking agents (see [0123]); microgel can be molded into various shapes (see [0038]), such as square prism, disks, strings (see [0039]; [0112]) and spherical (see [0058; [0112]), which is known in the prior art (see [0058]), wherein the crosslinking of adjacent spherical microgels would create interstitial spaces/pores (see Fig. 9(e) disks example if necessary), especially when KHADEHOSSEINI teaches the hydrogels need spaces/voids for cells (see abstract); composition is injectable (see [0027]), which reads on slurry, especially when the composition is microgel particles; microgels size of 1-1000um (see abstract), such as approximately 100um (see [0133]); PEG polymer can be included (see [0010]). 
Note, the annealing agent is not part of the composition, but rather an intended use of exposing to the annealing agent.

Claim(s) 31, 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRIFFIN et al (Accelerated wound healing by injectable microporous gel scaffolds assembled from annealed building blocks. Nat Mater. 2015 Jul;14(7):737-744).
GRIFFEN teaches a microgel with annealed blocks (see title) and PEG (see Figure 1a); crosslinked with MMP (see Fig. 1a); annealing components, such as K-peptide (see pg. 738, 2nd col); slurry (see Fig. 1d); storage moduli from 10 to 1,000 Pa (see pg. 738, 2nd col); pore diameter of about 35 um (see Fig. 2e); annealing agent, such as Facto XIIIa (see pg. 738, 2nd col.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29, 31-33, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHADEMHOSSEINI et al (US 2008/0193536).
As discussed above, KHADEMHOSSEINI teaches hyaluronic acid (HA) microgels (microscale hydrogel; see abstract) capable of assembled into hydrogel assemblies (see abstract; and [0142]), by using HA microgels and uncrosslinked HA, wherein the unreacted acrylate groups, which reads on vinyl unsaturated bond, will allow for crosslinking of adjacent microgels (see [0142]-[0143]), wherein unreacted acrylate groups and unreacted HA acts as annealing agent and annealing component. Additional disclosures include: crosslinking agents (see [0123]); microgel can be molded into various shapes (see [0038]), such as square prism, disks, strings (see [0039]; [0112]) and spherical (see [0058; [0112]), which is known in the prior art (see [0058]), wherein the crosslinking of adjacent spherical microgels would create interstitial spaces/pores (see Fig. 9(e) disks example if necessary), especially when KHADEHOSSEINI teaches the hydrogels need spaces/voids for cells (see abstract); composition is injectable (see [0027]), which reads on slurry, especially when the composition is microgel particles; microgels size of 1-1000um (see abstract), such as approximately 100um (see [0133]); PEG polymer can be included (see [0010]). Note, the annealing agent is not part of the composition, but rather an intended use when exposed to the annealing agent.
The references do not specifically teach size of the pores, such as about 10um, as claimed by Applicant.  The pore/interstitial size a hydrogel composition for cells is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal pore/interstitial size in order to best achieve the desired results, such as the size to occupy/encapsulate cells, wherein some cells are within the rage of about 10um.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of pore/interstitial space would have been obvious at the time of Applicant's invention.

Claim(s) 29, 31-34, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHADEMHOSSEINI et al (US 2008/0193536) in view of XU et al (Hyaluronic Acid-Based Hydrogels: from a Natural Polysaccharide to Complex Networks. Soft Matter. 2012; 8(12): 3280–3294).
	As discussed above, KHADEMHOSSEINI teaches hyaluronic acid (HA) microgels (microscale hydrogel; see abstract) capable of assembled into hydrogel assemblies (see abstract; and [0142]), by using HA microgels and uncrosslinked HA, wherein the unreacted acrylate groups, which reads on vinyl unsaturated bond, will allow for crosslinking of adjacent microgels (see [0142]-[0143]), wherein unreacted acrylate groups and unreacted HA acts as annealing agent and annealing component. Additional disclosures include: crosslinking agents (see [0123]); microgel can be molded into various shapes (see [0038]), such as square prism, disks, strings (see [0039]; [0112]) and spherical (see [0058; [0112]), which is known in the prior art (see [0058]), wherein the crosslinking of adjacent spherical microgels would create interstitial spaces/pores (see Fig. 9(e) disks example if necessary), especially when KHADEHOSSEINI teaches the hydrogels need spaces/voids for cells (see abstract); composition is injectable (see [0027]), which reads on slurry, especially when the composition is microgel particles; microgels size of 1-1000um (see abstract), such as approximately 100um (see [0133]); PEG polymer can be included (see [0010]). Note, the annealing agent is not part of the composition, but rather an intended use when exposing to the annealing agent.
	KHADEMHOSSEINI does not teach using a specific crosslinking agent, such as matrix metalloprotease (MMP).
	Xu teaches about hyaluronic acid-based hydrogels (see title), wherein the prior art had known of using matrix metalloproteinase (MMP) crosslinker to crosslink hyaluronic acid (HA) (see pg. 7)
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a specific crosslinking agent, such as matrix metalloprotease (MMP) to crosslink hyaluronic acid hydrogels. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of using matrix metalloproteinase (MMP) crosslinker to crosslink hyaluronic acid (HA).
The references do not specifically teach size of the pores, such as about 10um, as claimed by Applicant.  The pore/interstitial size a hydrogel composition for cells is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal pore/interstitial size in order to best achieve the desired results, such as the size to occupy/encapsulate cells, wherein some cells are within the rage of about 10um.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of pore/interstitial space would have been obvious at the time of Applicant's invention.




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /JAKE M VU/Primary Examiner, Art Unit 1618